DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 1/6/22 have been fully considered but they are not persuasive. Initially it is noted that applicant has corrected the specification to recited the trademark Picatinny and M-Lok, however claims 12 and 13 still contain the trademarks. Applicant’s arguments are generally narrower than the broadly claimed subject of applicant’s claims. With respect to Troy, applicant contends that “Troy’s cover is intended to be slid onto the rail and is not expressly disclosed as being configured to snap onto the firearm rail”, “this is different from Applicant’s claimed adaptor comprising flexible material”. However, applicant’s claims recite “an adaptor comprising flexible material”, the claim does not state that the entire adaptor is the flexible material but merely that the adaptor “comprises flexible material permitting the adaptor to be snapped into position”, Troy expressly discloses the adaptor having a snap clip permitting the adaptor to be snapped into position. Troy discloses the adaptor including a snap clip 25/125/225, as a material that is intended to be pressed (if the material can be “pressed” into a locked and unlocked position, it is inherently “flexible”) to snap into locking or unlocking position onto the firearm rail (see at least pars. 0007, 0008, 0009, 0026, 0027, 0028, 0029, 0031, 0034). With regards to the Volfson reference, applicant contends that “the springs 304, 312 do not, as claimed, permit the adapter to be snapped into position to mount the adapter on the firearm rail. Applicant admits that the spring biases the rail clamp away from the mounting arm to provide clearance for receiving the rail and after the rail is received the lever is pivoted to compress the spring to cause the rail clamp to move inward to mount on the rail. But firearm rail [] to be snapped into position to mount the adapter on the firearm rail.” Further stating that Jen’s slot cover is not configured to be mounted on a firearm rail”.  It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. It is noted that the claims do not positively recite a rail, or any elements or specifics of any rail but merely the intended use. Jen discloses that Picatinny® rails have slots (par. 0001) and one of the objects of the present invention is to provide a slot cover, wherein tabs are flexible and lock in the slot via a groove situated between the underside (par. 0003) and the Fig. 3, clearly shows structure of the slot cover that would permit the adaptor to be mounted on a firearm rail. (see grooves (4) that would allow rails to mount therein), the .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 12 and 13 contains the trademarks/trade names “Picatinny®” and “M-Lok®”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson
Claims 15 and 16 recite the limitation "the accessory mount".  There is insufficient antecedent basis for this limitation in the claim in that an accessory mount has not been previously recited in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, 11, 12 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Troy (US Patent Application Publication (2010/0236124). Troy discloses a low profile rail mounting system, comprising: an adaptor (10) comprising flexible material (25/125/225) permitting the adaptor to be snapped into position to mount the adaptor on a firearm rail, the adaptor plate comprising: an upper adaptor section having structure to seat on the firearm rail; a first and a second wing section (14, 15, 34, 35, 134, 135, 234, 235) each extending distally from opposite sides of the upper adaptor section and extending over a firearm rail when mounted; a first and a second foot section (22, 23, 37, 38, 137, 138, 237, 238) on a distal end of the respective first wing section and second wing section, wherein the first foot section and first wing section form a first groove and the second foot section and second wing section form a second groove to secure the adaptor to the firearm rail when mounted. The [a) by"] clauses are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:

		A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

		Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

		Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.

With regards to claim 3. The system of claim 1, wherein one or more fasteners (25) secure the adaptor to the firearm rail when mounted.
With regards to claim 6. The system of claim 1, wherein the adaptor further comprises one or more risers on a top surface of the upper adaptor section. (see at least Fig. 8)
With regards to claim 7. The system of claim 1, wherein the adaptor further comprises one or more alignment bosses (33) on a bottom surface of the upper adaptor section that has structure to be received in cross slots in the firearm rail when mounted. (par. 0028)
With regards to claim 11. The system of claim 1, further comprising a rail.

With regards to claim 14. The system of claim 1, wherein each groove comprises a v-groove.
With regards to claim 15. The system of claim 1, wherein the flexible material is has structure to permit at least one of the first or second foot sections to resiliently deflect away from the other one of the first or second foot sections (i.e. movable between an open, raised or unlocked position to the closed, locked or lowered position) [to permit the accessory mount to be snapped on to the firearm rail].
With regards to claim 16. The system of claim 1, wherein at least one of the first or second foot sections is resiliently deflectable away from the other one of the first or second foot sections to permit the accessory mount to snap on to the rail. (i.e. movable between an open, raised or unlocked position to the closed, locked or lowered position)
With regards to claim 17. The system of claim 1, wherein the adapter has structure to snap onto a dovetail rail. (see at least Fig. 8)
Claim(s) 1, 2, 6-12, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volfson (US Patent Application Publication 2014/0373329). Volfson discloses a low profile rail mounting system (200, 300, 600a, 600b), comprising: an adaptor comprising flexible material (304, 312) permitting the adaptor to be snapped into position to mount the adaptor on a firearm rail, the adaptor plate comprising: an upper adaptor section has structure to seat on the firearm rail; a first and a second wing section (206a, 206b) each extending distally from opposite sides of the upper adaptor section and extending over the firearm rail when mounted; a first and a second foot section(207a, 207b, 215) on a distal end of the respective first wing section and second wing section, wherein the first foot section and first wing section form a first groove and the second by"] clauses are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:

		A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

		Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

		Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.

With regards to claim 2. The system of claim 1, further comprising one or more fasteners that secure a firearm accessory to the adaptor when mounted. (par. 0034)
With regards to claim 6. The system of claim 1, wherein the adaptor further comprises one or more risers on a top surface of the upper adaptor section (i.e. the two upper sides).
With regards to claim 7. The system of claim 1, wherein the adaptor further comprises one or more alignment bosses (302) on a bottom surface of the upper adaptor section that has structure to be received in cross slots in the firearm rail when mounted.

With regards to claim 9. The system of claim 1, further comprising a firearm accessory (104) connected to the adaptor. 
With regards to claim 10. The system of claim 1, wherein the firearm accessory comprises a laser sight. (par. 0026)
With regards to claim 11. The system of claim 1, in combination with a firearm rail (106).
With regards to claim 12. The system of claim 1, wherein the rail comprises a Picatinny® rail. (par. 0028)
With regards to claim 14. The system of claim 1, wherein each groove comprises a v-groove. (par. 0032)
With regards to claim 15. The system of claim 1, wherein the flexible material has structure to permit at least one of the first or second foot sections to resiliently deflect away from the other one of the first or second foot sections to permit the accessory mount to be snapped on to the firearm rail. (par. 0046)
With regards to claim 16. The system of claim 1, wherein at least one of the first or second foot sections is resiliently deflectable away from the other one of the first or second foot sections to permit the accessory mount to snap on to the rail. (par. 0046)
With regards to claim 17. The system of claim 1, wherein the adapter has structure to snap onto a dovetail rail. (Fig. 1)

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jen (US Patent Application Publication 2016/0091278) Jen discloses a low profile rail mounting system, comprising: an adaptor comprising flexible material permitting the adaptor to be snapped into position to mount the adaptor on a firearm rail, the adaptor plate comprising: an upper adaptor section having structure to seat on the firearm rail; a first and a second wing section (3) each extending distally from opposite sides of the upper adaptor section and extending over the firearm rail when mounted; a first and a second foot section (5) on a distal end of the respective first wing section and second wing section, wherein the first foot section and first wing section form a first groove (4) and the second foot section and second wing section form a second groove to secure the adaptor to the firearm rail when mounted. The [a) statements of intended use or field of use, b) "adapted to" or "adapted for" clauses, c) "wherein" clauses, or d) "whereby"] clauses are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:

		A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

		Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.



	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.

With regards to claim 13. The system of claim 1, wherein the rail comprises an M-LOK® rail. (par. 0001)
With regards to claim 15. The system of claim 1, wherein the flexible material has structure to permit at least one of the first or second foot sections to resiliently deflect away from the other one of the first or second foot sections to permit the accessory mount to be snapped on to the firearm rail. 
With regards to claim 16. The system of claim 1, wherein at least one of the first or second foot sections is resiliently deflectable away from the other one of the first or second foot sections to permit the accessory mount to snap on to the rail. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troy as applied to claim 1 above. Troy discloses the claimed adaptor except for the adaptor expressly protruding less than ½ inch from a surface of a firearm rail. It would have been an obvious matter of design choice to make the adapter less than ½ inch, since such a modification would have involved a mere change in the size of a component, and Troy discloses that the adaptor does sit low to the rail. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641